Title: Lewis Cass to William Harris Crawford, 24 April 1816
From: Cass, Lewis
To: Crawford, William Harris


                    
                        Sir,
                        
                            Detroit
                            April 24 1816
                        
                    
                    An incident has occurred in our interscourse with the Indians, which renders it necessary for me to apply to you for instructions.
                    The Shawnese Prophet, whose character and conduct have attracted no inconsiderable share of publick attention has collected together from different nations a band of about two hundred warriors, who have adhered to him under all vicissitudes with unshaken fidelity. It was with much difficulty and after repeated efforts, that this party were induced last year to attend the treaty at the Spring Wells. After attending Some days, they precipitately repassed to the Canadian Shore, before any thing was concluded, and under circumstances and in a manner indicative of determined hostility to the United States. The texture of Indian Government is So loose, that such a party headed by such a man would not consider themselves under any obligation to fullfil the terms of a treaty concluded without their concurrence. There is enough in their Social System of authority in their Chiefs to carry a measure, if they are all united, but not if opposed by a popular influential man, followed by a considerable party.
                    The Commissioners therefore did not consider that this band was entitled to the privileges guaranteed to the Indians generally, for they never agreed as is required by the treaty of Ghent, to terminate hostilities with the United States. From that time untill now, they have continued upon the other Side, furnishing at short intervals unerring indications, that their feelings towards the United States had undergone no Salutary change.
                    This Man with his party came over a few days Since, and at a council held here requested, that they might be suffered to form a settlement upon the heads of the river raisin. So far as my consent was required it was peremptorily refused. But I told them the subject should be referred to the Government who would ultimately decide.
                    Their demand to reside upon the river raisin is inadmissable, because it is within the tract laid out for Satisfying claims for military Services. When this fact was explained to the Prophet, he answered it was only a temporary occupation he requested, for his ultimate object was to return to his former Settlement at Tippecanoe.
                    This open avowal discloses the intention with which the whole plan has been matured, and no doubt is entertained here, but that the British Indian

Agency have prompted this man to make the request, and will dictate to him the course to be pursued, whether that request be granted or refused. He is the principal instrument in their hands for acquiring and preserving their influence over the Indians. No goods are distributed, but upon his Suggestion. No proposition is made but through him. He is in fact the medium of intercommunication between the British and the Indians. An establishment at his old position at Tippecanoe upon the Wabash, in the heart of the Indian Country and surrounded by Indians who are disaffected to us, would enable him to renew the Scenes of 1811, and to unite the Indians into that general confederacy, which is the marked feature of his policy.
                    I stated to him, that if he would agree to seperate his party, to return himself and the Shawnese, who are with him to their nation upon the Auglaize and permit the Kickapoos and others to return to their respective homes, So that we might know to whom we could look in the event of any difficulties, his request would be granted.
                    This proposition he utterly declined, Stating he could not think of disbanding his party.
                    I ought to add that the Miamies, who own the land upon the Wabash evince great repugnance to his Settling in their Country and have requested he might never be suffered to return.
                    Major General McComb, with whom I advised in this affair coincides with me in the opinion I have expressed.
                    I have stated to them that an answer might be expected in Six or eight weeks. I have therefore to request that a decision may be made as Soon as your convenience will permit. With much respect, I have the honour to be Yo mo Obet sert
                    
                        L C.
                    
                